      Case: 1:19-cv-00193-CAB Doc #: 1-7 Filed: 01/25/19 1 of 2. PageID #: 41




August 16, 2018

Lorain County Jail
ATTN: RECORDS

Sent via fax to 440.329.3766


       RE:            Steven Conley
       DOB:           03/30/1999
       DOI:           12/22/2017 to 02/20/2018


Please consider this letter an official Ohio Public Records Act request, pursuant to Ohio Revised
Code Sec. 149, et seq. Attached please also find a copy of an Authorization to Disclose you to
also provide his medical records.

Pursuant to the Ohio Public Records Disclosure Act, I hereby request your office to provide each
and every document relating to Steven Conley and his stay in the Lorain County Jail from
12/22/2017 to 02/20/2018, within seven (7) business days of receipt of this letter.

In addition, we are deeply concerned that information regarding the case will be lost,
altered or destroyed before it reaches the undersigned counsel. You have a duty under
Ohio law to preserve these records.

There should be video of Mr. Conley being placed in the restraint chair. Our client was
kept in the restraint chair for hours. Please immediately provide all video and
documentation of Mr. Conley in the restraint chair including time documentations.

 This is a follow-up to our three previous requests in addition to a letter sent to Lt. James
Gordon attached hereto. Please provide immediately.
      Case: 1:19-cv-00193-CAB Doc #: 1-7 Filed: 01/25/19 2 of 2. PageID #: 42




Thank you for your assistance with this request. If you have any questions, please call me at the
number below.

Sincerely,



Sara Gedeon, Esq.
